Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

         Claims 1-6 and 16-20 are allowed because none of the prior art references of record teaches a  print supply, the print supply to connect to a printing device to provide a print material to the printing device, comprising a machine and human readable print material gauge system that includes a microprocessor to transfer print material level information describing a level
of print material within a fluidic bag; and a display to represent the level of print material within the bag; and a near field communication device to transfer data describing a level of print material within the print supply in the combination as claimed. 

           Claims 7-11 are allowed because none of the prior art references of record teaches a replaceable printing fluid supply comprising a machine and human readable fluid gauge system communicatively couplable to a printing device via a near-field communication device to receive fluid level data describing the level of fluid within the container and, via a microprocessor, present a fluid level indicator on a display of the machine and human readable fluid gauge system in the combination as claimed. 

          Claims 12-15 are allowed because none of the prior art references of record teaches a fluid supply level indicator, comprising a microprocessor to interface, via a near-field communication device, with a printing device; and a display to optically represent data describing a fluid level within a fluid supply coupled to the fluid supply level indicator the microprocessor to control the display based on data received by the microprocessor from the printing device via the near-field
communication device that describes usage by the printing device of fluid from the fluid
supply.
CONCLUSION



            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853